Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
IDSes filed 11/27/2019 and 5/8/2020 have been considered and entered.

Drawings
The drawings filed 9/20/2019 are accepted.
Specification


The specification filed 9/20/2019 is accepted.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Gerald T. Gray  on 2-4-2021.

The application has been amended as follows: 



1. (currently amended) A wireless communication device of a group of wireless communication devices configured to communicate with a base station, the wireless communication device comprising: 
a transceiver configured to receive a token from the base station; and 

a processor configured to generate a first data structure on the basis of a function of the token and of a key ki of the wireless communication device and a second data structure comprising an identity idi of the wireless communication device; 

wherein the transceiver is further configured to broadcast the first data structure and the second data structure to the group of wireless communication devices and the base station ; [[.]]

wherein the processor is further configured to compute the key ki of the wireless communication device on the basis of the following equation:

 
    PNG
    media_image1.png
    21
    306
    media_image1.png
    Greyscale
 
wherein r is the token, H' and H are cryptographic hash functions, idBS is an identity of the base station, e is a bilinear pairing function, and s is a master key.



8. (currently amended) A wireless communication device of a group of wireless communication devices configured to communicate with a base station and the group of wireless communication devices, the wireless communication device comprising: 
a transceiver configured to receive a token from the base station, a first data structure generated on the basis of a function of the token and of a key ki of a further wireless communication device and a second data structure comprising an identity idi of the further wireless communication device; and 

a processor configured to add a data element based on a function of the token and of a key kj of the wireless communication device to the first data structure, 

and to add an identity idj of the wireless communication device to the second data structure for obtaining a modified first data structure and a modified second data structure;  18Docket No. HW745886 

wherein the transceiver is further configured to broadcast the modified first data structure and the modified second data structure to the group of wireless communication devices and the base station ; [[.]]

wherein the processor is further configured to compute the key kj of the wireless communication device on 
the basis of the following equation:


    PNG
    media_image2.png
    29
    308
    media_image2.png
    Greyscale
 

wherein r is the token, H' and H are cryptographic hash functions, idBS is an identity of the base station, e is a bilinear pairing function, and s is a master key.


11. (cancelled)
14. (currently amended) A base station configured to communicate with at least one wireless communication device of a group of wireless communication devices in a wireless communication network, the base station comprising: 
a transceiver configured to receive a first data structure and a second data structure generated by the at least one wireless communication device, 

wherein the first data structure is based on a function of a token provided by the base station and of a key ki of the at least one wireless communication device, and 

wherein the second data structure comprises an identity idi of the at least one wireless communication device; and 

a processor configured to derive the key ki, of the at least one wireless communication device on the basis of the second data structure and to authenticate the at least one wireless communication device on the basis of the key ki, and of the first data structure of the at least one wireless communication device  ;   [[.]]

wherein the processor is further configured to derive the key ki, of the at least one wireless communication device on the basis of the following equation: 


    PNG
    media_image3.png
    25
    308
    media_image3.png
    Greyscale
 
wherein r is the token, H' and H are cryptographic hash functions, idBS is an identity of the base station, and s is a master key.

15. (cancelled)
Allowable Subject Matter
Claims 1-3, 5-10, and 12-14, and 16-17  are allowed.

The following is an examiner’s statement of reasons for allowance:

In the related art:
Qin et al "An Efficient Identity –Based Key Management Scheme for Wireless Sensor Networks using the Bloom Filter" (provided in IDS)  discloses 
a shared secret key generation (page 17942) using  IDA and IDB relating to identification of the respective nodes that will share the key, random number r, a bilinear mapping function e, and Hash function H().  (Table 1 page 17942) in  key generation formula (3) found on page 17944.

Boyen US 8,108,678 discloses 
computation of private key,  sk in Fig 4 step 46 including raising the hash of an identity to an 
exponent
computation of shared secret, u in Fig 6 step 84 including hashing an identity.
computation of symmetric session key, w in Fig 7 step 102 including hashing  a function including  the hash of an identity and a Weil or Tate pairing e  (see  Columns 13 lines 5-15 and Column 14 lines 15-20.

With respect to claim 1, the prior art of record does not explicitly disclose in light of the other features recited in the independent claim 1 , 
 compute the key ki of the wireless communication device on the basis of the following equation:


    PNG
    media_image1.png
    21
    306
    media_image1.png
    Greyscale
 
wherein r is the token, H' and H are cryptographic hash functions, idBS is an identity of the base station, e is a bilinear pairing function, and s is a master key

With respect to claim 8, the prior art of record does not explicitly disclose in light of the other features recited in the independent claim 8, 

to compute the key kj of the wireless communication device on the basis of the following equation:


    PNG
    media_image2.png
    29
    308
    media_image2.png
    Greyscale
 

wherein r is the token, H' and H are cryptographic hash functions, idBS is an identity of the base station, e is a bilinear pairing function, and s is a master key.

With respect to claim 14, the prior art of record does not explicitly disclose in light of the other features recited in the independent claim 14, 

derive the key ki, of the at least one wireless communication device on the basis of the following equation: 


    PNG
    media_image3.png
    25
    308
    media_image3.png
    Greyscale
 
wherein r is the token, H' and H are cryptographic hash functions, idBS is an identity of the base station, and s is a master key.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A MCCOY whose telephone number is (313)446-6520.  The examiner can normally be reached on M - F 10 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571 272 2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RICHARD A MCCOY/Examiner, Art Unit 2431